Justice VOLLACK
dissenting:
I incorporate my dissent to part II of People v. District Court, 834 P.2d 181 (Colo.1992), herein, and respectfully dissent to the discharge of the rule. Rather, I would hold that section 16-11-103, 8A C.R.S. (1986), provides the scheme of punishment for class 1 felonies in this case.1

. The defendants assert that revival of the 1986 statute violates various rights guaranteed by the United States and Colorado Constitutions. In view of the conclusion of a majority of the court that the 1986 statute is not revived, these arguments need not be addressed at this time.